In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered July 3, 1972, in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion, issues of fact were presented by the proof, which required their submission to the jury. Martuscello, Acting P. J., Latha-m, -Shapiro, Christ and Benjamin, JJ., concur.